     Case 3:19-cv-00990-DMS-WVG Document 59 Filed 06/11/21 PageID.457 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11    SCOTT SCHUTZA,                                       Case No.: 19-cv-990 DMS (WVG)
12                                        Plaintiff,
                                                           ORDER CONTINUING TRIAL
13    v.
14    COSTCO WHOLESALE
      CORPORATION, a Washington
15
      Corporation; DOES 1–10,
16                                    Defendants.
17
18          On June 11, 2021, Plaintiff’s counsel filed an Ex Parte Application to Continue Trial.
19    Trial is currently set for June 21, 2021. Plaintiff’s counsel requests the Court continue trial
20    into mid-August of 2021. Defendant does not oppose the continuance.
21          Because Plaintiff’s counsel is unavailable on the current trial date, the Court grants
22    Plaintiff’s request to continue trial. However, given that this case is expected to be a one-
23    day bench trial, the Court declines to continue the trial to August. Plaintiff’s counsel states
24    he is engaged in trial on another matter which is expected to last until June 26, 2021, and
25    that he expects to begin another trial on July 12, 2021.
26          The Court accordingly continues trial one week, until June 28, 2021, at 9:00 a.m.
27    The parties shall file and serve their trial briefs no later than seven calendar days prior to
28

                                                       1
                                                                                  19-cv-990 DMS (WVG)
     Case 3:19-cv-00990-DMS-WVG Document 59 Filed 06/11/21 PageID.458 Page 2 of 2



 1    the trial date. The deadlines for additional filings required by Local Rule shall be continued
 2    in accordance with the new trial date.
 3          IT IS SO ORDERED.
 4    Dated: June 11, 2021
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    2
                                                                                 19-cv-990 DMS (WVG)
